Citation Nr: 0919009	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  05-37 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hallux 
valgus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from April 1966 to 
February 1970.  The appellant had service in the Republic of 
Vietnam (Vietnam) and is the recipient of the Purple Heart 
medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the appellant's claims 
of entitlement to service connection for: post-traumatic 
stress disorder; residuals of a shrapnel injury to the right 
temple area; bilateral hearing loss; tinnitus; a bilateral 
foot condition, to include bunions, bone spurs and fungal 
growth; a back disorder; and a dental condition due to 
trauma.  The appellant submitted a notice of disagreement in 
October 2004 with the denial of his claims of entitlement to 
service connection for bilateral hearing loss, tinnitus and a 
bilateral foot condition, to include bunions, bone spurs and 
fungal growth.  He timely perfected his appeal in November 
2005.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The appellant has been accorded the opportunity to 
present evidence and argument in support of the claim.  In 
his November 2005 substantive appeal [VA Form 9] he declined 
the option of testifying at a personal hearing.

These three issues came before the Board in February 2008.  
At that time, the Board denied the appellant's claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus and remanded the claim regarding the appellant's 
bilateral foot condition for additional evidentiary 
development.  In August 2008, the appellant's remaining 
bilateral foot claim was again before the Board.  Based on 
the findings of an April 2008 VA medical examination, the 
Board recharacterized the issue on appeal to include 
entitlement to service connection for bilateral hallux valgus 
and entitlement to service connection for onychomycosis of 
the toenails.  The claims were again remanded for additional 
evidentiary development.  

A rating decision issued in March 2009 granted the 
appellant's claim of entitlement to service connection for 
onychomycosis of the toenails.  The remaining issue of 
entitlement to service connection for bilateral hallux valgus 
has been returned to the Board for adjudication.


FINDING OF FACT

A preponderance of the medical and other evidence of record 
demonstrates that the appellant's bilateral hallux valgus is 
not the result of a disease or injury in service.


CONCLUSION OF LAW

Bilateral hallux valgus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Prior to initial adjudication of the 
appellant's claim, letters dated in December 2003 and January 
2004 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2008); 
Quartuccio, at 187.  

Notice letters dated in March 2006 and March 2008 informed 
the appellant of how VA determines the appropriate disability 
rating or effective date to be assigned when a claim is 
granted, consistent with the holding in Dingess/Hartman v. 
Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  In November 2003, the 
appellant submitted a VA Form 21-4142 [Authorization and 
Consent to Release Information to VA] for VA to obtain 
treatment records from N.B.M.H. on his behalf.  In a notice 
letter dated in December 2003, VA informed the appellant that 
N.B.M.H. charges for copies of medical treatment records and 
that VA does not have funds to pay for these charges.  The 
appellant was further requested to obtain these treatment 
records himself and to submit a copy to VA.  A notice letter 
dated in September 2008 again requested the appellant provide 
information regarding his treatment at N.B.M.H. in 1971.  The 
appellant did not respond to any of the aforementioned 
inquiries.  The Board notes that the duty to assist is not 
always a one-way street.  If the appellant wants help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  However, the Board also takes note of a 
December 2003 statement made by the appellant, wherein he 
stated that treatment records from N.B.M.H. were unavailable.  
See appellant's statement, December 18, 2003.  Additionally, 
the appellant himself has indicated that he has not sought 
any medical treatment for his bilateral foot condition since 
1972.  See appellant's statement, February 9, 2004.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The appellant was afforded a VA medical examination in April 
2008 to obtain an opinion as to whether his bilateral hallux 
valgus can be directly attributed to service.  Further 
examination or opinion is not needed on the claim because, at 
a minimum, there is no persuasive and competent evidence that 
the claimed condition may be associated with the appellant's 
military service.  This is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II.  The Merits of the Claim

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b) (2008).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "[VA] shall accept as sufficient proof of 
service-connection . . . satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions and 
hardships of such service . . . Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary."  See also 38 C.F.R. § 3.304(d) 
(2008).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 
8 Vet. App. 563, 567 (1996).  In Kessel v. West, 13 Vet. App. 
9 (1999), the Court affirmed that the 38 U.S.C.A. § 1154(b) 
presumption only relates to the question of service 
incurrence, it does not relate to questions of whether a 
veteran has a current disability or whether there was a nexus 
between the in-service event and the current disability.

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a veteran's claim.  
See 38 C.F.R. § 3.303(b) (2008).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

The appellant contends that he currently suffers from 
bilateral hallux valgus that is the result of a disease or 
injury in service.  Specifically, the appellant states that 
his service in Vietnam was during Monsoon season and that in 
combat conditions, he was unable to thoroughly dry his feet, 
causing this condition.

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

The evidence of record indicates that the appellant has been 
diagnosed by x-ray with mild bilateral hallux valgus.  See VA 
foot examination, April 14, 2008.  Thus, element (1) [current 
disability] of Hickson is accordingly satisfied.  The Board 
again notes that the appellant is service connected for 
onychomycosis of the toenails.  The present claim is 
orthopedic in nature.  "Hallux valgus" is defined as a 
deviation of the tip of the great toe, or main axis of the 
toe, toward the outer or lateral side of the foot.  See 
Stedman's Medical Dictionary, p. 784 (27th Edition).

With respect to in-service injury, the Board notes that upon 
entry into service, the appellant had recently undergone 
surgery to remove an in-grown toenail.  See Standard Form 
(SF) 88; enlistment examination report; September 29, 1965.  
The appellant's entry was delayed to allow time for his 
recovery and in June 1966, a second examination was 
performed, finding the appellant's feet to be in good 
condition and the appellant reporting good health.  See SF 88 
and 89; entrance examination reports; June 29, 1966.  The 
Board notes that surgery for an in-grown toenail is not 
orthopedic in nature and does not pertain to the current 
disability at issue.  As such, aggravation of a pre-existing 
condition is not for consideration.  The appellant's undated 
separation examination report noted all systems to be normal.  
However, receipt of the Purple Heart medal is indicated on 
the appellant's DD Form 214.  The provisions of 38 U.S.C.A. § 
1154(b), discussed above, are accordingly applicable.  
Hickson element (2) is met to the extent that a bilateral 
food disorder associated with combat is assumed.

As noted above, the appellant alleges that he was treated for 
bilateral foot problems at N.B.M.H. in 1971.  Unfortunately, 
these records were unavailable.

With respect to crucial Hickson element (3) [medical nexus], 
the record contains the April 2008 VA foot examination 
report, in which the examiner stated "there is no evidence 
in the service records of any treatment for this condition.  
There is no evidence that the patient sought treatment for 
this condition in the years immediately after leaving the 
service.  The patient has not sought any treatment for this 
condition.  It is also noted that the patient has done heavy 
labor standing on his feet eight hours a day, five days a 
week.  Based on the above information, it is less likely than 
not that the bilateral hallux valgus of his feet were 
directly caused or permanently aggravated by his time in 
service."  See VA foot examination report, April 14, 2008; 
see also VA examination report addendum, December 1, 2008.

The Board assigns this medical opinion great probative 
weight.  It was provided by a medical professional who 
examined the appellant and reviewed his VA claims file.  In 
addition, the examiner gave a rationale for his opinion: 
there was no evidence of bilateral hallux valgus for decades 
after the appellant's combat service.  Moreover, the opinion 
appears to be congruent with the appellant's medical history, 
which was pertinently negative for hallux valgus for decades 
after service.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999) [the probative value of a medical statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion"].

There is no competent medical evidence to the contrary.  The 
Board acknowledges the lay statement provided by the 
appellant's ex-wife, indicating that she "vaguely 
remembers" the appellant having foot surgery during the time 
they were married.  However, this statement provides no 
insight into the appellant's disability or to the question of 
continuity of symptomatology.  The Board has already conceded 
that, based on the combat presumption, the appellant suffered 
an injury in service.  To the extent that the appellant and 
his representative contend that his current bilateral hallux 
valgus is related to his military service, it is now well 
established that lay persons without medical training, such 
as the appellant and his representative, are not competent to 
comment on medical matters such as date of onset or cause of 
a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 
38 C.F.R. § 3.159 (a)(1) (2008) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements of the 
appellant and his representative offered in support of his 
claim are not competent medical evidence and do not serve to 
establish a medical nexus.

The Board again notes that the provisions of 38 U.S.C.A. 
1154(b) only provide an evidentiary presumption concerning 
events in service; they do not provide a substitute for 
evidence of a causal nexus between a combat service injury or 
disease and a current disability, or the continuation of 
symptoms subsequent to service.  See Wade v. West, 11 Vet. 
App. 302, 305 (1999), as well as Libertine, Gregory and 
Kessel, all supra.

The appellant appears to contend that his bilateral hallux 
valgus began in service and continued thereafter.  The Board 
is of course aware of the provisions of 
38 C.F.R. § 3.303(b), discussed above, relating to chronicity 
and continuity of symptomatology.  However, supporting 
medical evidence is required.  See Voerth v. West, 13 Vet. 
App. 117, 120-1 (1999) [there must be medical evidence on 
file demonstrating a relationship between the appellant's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  

Specifically, his active duty service treatment records are 
pertinently negative, and there is no competent medical 
evidence which demonstrates that the appellant was diagnosed 
with or treated for bilateral hallux valgus until decades 
after his separation from service.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper 
to consider the veteran's entire medical history, including 
the lengthy period of absence of complaint with respect to 
the condition he now raised]; see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) [affirming the Board where it found 
that the veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of the claimed condition].

Accordingly, the Board finds that Hickson element (3) is not 
met, and the claim for entitlement to service connection for 
bilateral hallux valgus fails on this basis.  In sum, for the 
reasons and bases expressed above the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for bilateral 
hallux valgus.  The benefit sought on appeal is accordingly 
denied.

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for bilateral hallux valgus 
is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


